Title: James Monroe to Benjamin Harrison, 26 March 1784
From: Monroe, James
To: Harrison, Benjamin



Dear Sir
Annapolis March 26. 1784

I must first apologize for not sending you a copy of the constitutions before this by assuring you that the first inquiry I made on my arrival here was to obtain one and that soon as I procure one from Phila. for which purpose I have particularly instructed Mr. Murray I will transmit it. During the winter we have had so few States on the floor that we have been able to do but little of any consequence; but we have now present 9. States and expect in a few days to have 11. so that we shall engage in the business of the utmost consequence both foreign and domestic. We are much at a loss what can be done with respect to the negroes who were carried from N. York. How are we to take it up since we are possess’d of no kind of document to prove that any did in reality leave N. York? Is the State possess’d of such documents as will lay the foundation of an instruction to our ministers, for meerly to make the charge without proof will tend to incense the court of London without attaining anything on our part? How far our interest may have been neglected in the late negotiation and the consideration of compensation for our losses made subservient to other purposes  is not now a subject of inquiry. The treaty supersedes every consideration of that kind. With respect to the negroes had not the Executive better send some gentleman of character to N. York to collect the necessary documents as a foundation for Congress to take up the matter? If we make this proposition here we shall most certainly meet with difficulty, they will say that as it is an affair in which the State is particularly interested the State should bear the expence. We may however bring it on here and require that the States employ some person in N. York to ascertain what number were carried off; but is this a ground for the State to calculate on? There is another circumstance of material consequence which I think will favor itself upon the attention of Congress. Our debt to the B. merchants I am well informd amounts to about 2.800,000 £. In the State we have only about 100000 £ in circulation; how then shall we be able to pay it; and yet the courts by the treaty are open’d for the collection of them. The very nature of the affair puts it out of our power to comply with that article. What then is the remedy? We must obtain delay at least in the payment till by continued frugality and a succession of crops we can pay it. And to obtain this delay it appears to me to be adviseable to enter into a negotiation with the court of London on that head. But then we must have something to offer as compensation for the delay. What there may be within the power of the State your Excellency can best determine. It however appears to me to be an affair of considerable consequence, worthy the attention of the Legislature in the first instance with whom it will rest to find compensation, as it very essentially involves the interest and the character of the State to comply with the treaty, and worthy the attention of Congress in the next, to whom it will belong to present the proposals of the State to the court of London. A committee have reported that treaties of amity and commerce be enterd into with Russia, Germany, Prussia, Hamburg, G. Brittn., Spn., Portugal, Genoa, Tuscany, Rome, Venice, Sardinia and the Ottoman Porte for its possessions in Europe and Asia. That these treaties be form’d on the most perfect ground of reciprocity of interest and mutual friendship. As yet, tho engag’d in it yesterday, the house came to no decision thereon. It is important to the southern States to whom the negotiation of these treaties are committed; for except the fishery and the fur-trade (the latter of which Mr. Jeffn. thinks if the Legislature take up the subject with wisdom and liberality which should govern their councils may be turn’d down the Potowk.) the Southern States, are as States, almost alone interested in it. Shall  we then join three men all of whom are northern in their interest and connections in the negotiation of these treaties? Or if these men are alone to be employ’d in the most important concerns of America should we associate them together or seperate them? Nothing is as yet done in the affair of Penobscot, the paper money nor bounties to the men by Massachusetts. I shall be happy to hear from Your Excellency when at leasure and with great respect & esteem am yr. very humble Servt,

Jas. Monroe

